Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Status of Claims
This is in response to applicant’s filing date of January 16, 2020. Claims 1-16 are currently pending.
                                       Priority
Acknowledgment is made of applicant’s claim for foreign priority to Application JP2019-061282, filed on March 27, 2019.  The certified copy of the application as required by 37 CFR 1.55 has been received.        
                                       Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements is being considered by the examiner.
                                       Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

                The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a driver monitor configured to monitor" , "a driver state determining unit configured", "a first automatic driving controller configured", "a second automatic driving controller configured" and "circuitry configured" in claims 1 and 16. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 
                                       Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
                                  (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


                              The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              Claim 1 recites “a driver monitor configured to monitor, as a driver, an occupant in a vehicle compartment”. However, it is unclear as to what “as a driver” is referring to, since it could mean the driver monitor acting as the driver, or monitoring the occupant that is a driver. The specification, on Para. [0027], states “The driver monitoring device 40 functions as a driver monitor for monitoring, as a driver, an occupant”. The specification and claim do not clarify the “as a driver” limitation and thus fail to particularly point out 
                 Claim 16 recites a similar limitation to that of claim 1. Claim 16 states “monitor, as a driver, an occupant in a vehicle”. Claim 16 is rejected for the same reasoning as claim 1 above, and will be interpreted as though it read “monitor, as a driver monitor for monitoring, an occupant in a vehicle”.
                  Claims 1 and 16 recite that a “second traveling environment that is more complicated than the first traveling environment”.   It is difficult to ascertain from the claims language what makes one environment more difficult than another. Applicant’s disclosure uses the same distinction at page 12, line 19, and also fails to explain how this is being determined.  Clarification is required.
                  Claims 2-15 are rejected since they incorporate, by dependency, the deficiencies of claim 1 enumerated above.

                                     Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Nakamura et al (US-20180373250-A1) (“Nakamura”).
As per Claim 1, Nakamura discloses an automatic driving system (Figure 1) comprising: 
       a driver monitor configured to monitor, as a driver, an occupant capable of performing a driving operation in a vehicle compartment to detect a driver state (Nakamura at Figure 1, item 90, and Para. [0068] which discloses “combination of the vehicle interior camera 90 and the occupant state monitoring unit 140 is an example of a “first detection unit” and a “second detection unit”.”);
 a driver state determining unit configured to determine, on a basis of the driver state, whether the driver is in a forward monitoring state where the driver monitors a forward surrounding environment (Nakamura see at least Para. [0162] which discloses “the occupant state monitoring unit 140 of 
 a first automatic driving controller (Nakamura at Figure 1, item 320) configured to control a first automatic driving mode for causing the vehicle to travel by the automatic driving under a preset first traveling environment regardless of whether the driver is in the forward monitoring state (Nakamura discloses in Para. [0049] degrees of “driving support” and that in the third degree of support “the occupant is not in charge of the surroundings monitoring obligation”.  In Figure 1, the first control unit 320 performs the function of the driver so whether driver is in a forward monitoring state is not a factor. Concerning the first driving controller, Nakamura in Para. [0083] discloses that “the first control unit 320 includes an outside space recognition unit (outside space recognizer) 321, the subject vehicle position recognition unit 322, and the action plan generation unit 323.”)  ; and
 a second automatic driving controller (Nakamura at Figure 1, item 340 and 200) configured to control a second automatic driving mode for causing the vehicle to travel by the automatic driving under a situation in which the driver state determining unit determines that the driver is in the forward monitoring state and the vehicle is under a second traveling environment that is more complicated than the first traveling environment (Nakamura see at least Para. [0167] which discloses “in a case where the degree of the driving support is the third degree, since there is a likelihood that transition to driving support of which a degree is smaller than the degree of the driving support of the second degree or the like will be performed according to change in a surrounding environment, in preparation for a requirement of the surroundings monitoring from a system side, the occupant is required to be in an attitude for quickly performing the transition to the surroundings monitoring.” Additionally see Para. [0168] which discloses that “the monitoring determination unit 140B determines that the occupant is in the state in which the occupant is able to quickly perform the surroundings monitoring.”) .  
As per claim 2, Nakamura discloses an automatic driving system, wherein the first automatic driving controller is configured to output a forward monitoring request for requesting the forward monitoring state to the driver when the first driving environment is predicted to change to the second driving environment during traveling under the automatic driving in the first automatic driving mode (Nakamura see Figure 25 and at least Para. [0238] which discloses “occupant state monitoring unit 140 determines whether or not the direction of the face or the line of sight of the occupant is within the first angle range Δθ1 (step S220).”), and transition a driving mode from the first automatic driving mode to the second automatic driving mode by the second automatic driving controller when the driver state determining unit determines that the driver is in the forward monitoring state (Nakamura see at least Para. [0231] which discloses that “the switching control unit 110 switches the degree of the driving support from the third degree to the second degree (step S228). Therefore, the HMI control unit 120 displays the image indicating that the driving support of the second degree is being executed on the third screen IM3 and the fourth screen IM4 (step S230).”).  
As per claim 3, Nakamura discloses an automatic driving system, wherein when the driver state determining unit determines for the forward monitoring request that the driver is not in the forward monitoring state, the first automatic driving controller cancels the first automatic driving mode before the first traveling environment changes to the second traveling environment (Nakamura see at least Para. [00284] which discloses that “switching control unit 110 prevents the automatic driving control executed by the automatic driving control unit 300 on the basis of the detection result of the direction of the face or the line of sight of the occupant. Therefore, the switching control unit 110 is able to execute the automatic driving of the appropriate control mode according to the state of the occupant.”).  
As per claim 4, Nakamura discloses an automatic driving system, wherein when the driver state determining unit determines for the forward monitoring request that the driver is not in the forward monitoring state, the first automatic driving controller outputs a driving takeover request for requesting the driver to take over driving before the first traveling environment changes to the second traveling environment (Nakamura see at least Para. [0147] which discloses “the requested action notification image 622, the HMI control unit 120 displays a moving image for requiring the occupant to perform an operation necessary for the transition to the degree of the driving support corresponding to the “Hands Off” (automatic driving) as the requested action notification image 622.”).  
As per claim 5, Nakamura discloses an automatic driving system, wherein when the driver state determining unit determines that the driver does not respond to the driving takeover request, the first automatic driving controller transitions the driving mode to a risk reduction mode (Nakamura see at least Para. [0166] which discloses “for example, in a case where the occupant loses occupant's consciousness and thus the occupant is not able to perform the surroundings monitoring, it is possible to stop the subject vehicle M without the operation of the occupant.”).  
As per Claim 16, Nakamura discloses an automatic driving system (Figure 1) comprising circuitry configured to 
   monitor, as a driver, an occupant capable of performing a driving operation in a vehicle compartment to detect a driver state (Nakamura at Figure 1, item 90, and Para. [0068] which discloses “combination of the 
  determine, on a basis of the driver state, whether the driver is in a forward monitoring state in which the driver monitors a forward surrounding environment (Nakamura see at least Para. [0162] which discloses “the occupant state monitoring unit 140 of the master control unit 100 determines whether the occupant is in the eyes on state or the eyes off state on the basis of the captured image of the vehicle interior camera 90 for checking whether or not the occupant is fulfilling the surrounding monitoring obligation.”); and
 controlling a driving mode to a first automatic driving mode for causing the vehicle to travel by the automatic driving under a preset first traveling environment regardless of whether the driver is in the forward monitoring state (Nakamura discloses in Para. [0049] degrees of “driving support” and that in the third degree of support “the occupant is not in charge of the surroundings monitoring obligation”.  In Figure 1, the first control unit 320 performs the function of the driver so whether driver is in a forward monitoring state is not a factor. Concerning the first driving controller, Nakamura in Para. [0083] discloses that “the first control unit 320 includes an outside space recognition unit (outside space recognizer) 321, the subject vehicle position recognition unit 322, and the action plan generation unit 323.”)   and to a second automatic driving mode for causing the vehicle to travel by the automatic driving in a situation where the circuitry determines that the driver is in the forward monitoring state and the vehicle is in a second traveling environment that is more complicated than the first traveling environment (Nakamura see at least Para. [0167] which discloses “in a case where the degree of the driving support is the third degree, since there is a likelihood that transition to driving support of which a degree is smaller than the degree of the driving support of the second degree or the like will be performed according to change in a surrounding environment, in preparation for a requirement of the surroundings monitoring from a system side, the occupant is required to be in an attitude for quickly performing the transition to the surroundings monitoring.” Additionally, see Para. [0168], which discloses that “the monitoring determination unit 140B determines that the occupant is in the state in which the occupant is able to quickly perform the surroundings monitoring.”).  
                                   Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US-20180373250-A1)(“Nakamura”) as applied to claims 1-5  above, and further in view of Oba (US-20200231182-A1)(“Oba”).
As per Claim 6, Nakamura does not explicitly disclose the use of weather and road restrictions in selecting an automatic driving mode. Oba in the same field endeavor discloses a vehicle control system that sets automated driving levels on “the basis of the surroundings information.”  See, at least Para. [0111]. In particular, Oba discloses wherein the second traveling environment comprises at least one of worsening of weather, a lane-restricted section, a speed- restricted section, a curved section having a large curvature, or a construction section (Oba see at least Para. [0058] which discloses   “information related to the environment of the surroundings of the vehicle, such as the temperature, the humidity, the weather, or a road 
 It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include information related to the environment of the surroundings of the vehicle of Oba with the selectable automatic driving mode of Nakamura, since the safety of a vehicle also depends on the operator and the surrounding environment. The motivation would be that the adding of additional information like environmental factors would help in mitigating the risk of a road pattern that is inherently difficult to navigate. Oba at Para. [0242].
As per claim 7, Nakamura and Oba disclose an automatic driving system,   wherein the second traveling environment comprises at least one of worsening of weather, a lane-restricted section, a speed- restricted section, a curved section having a large curvature, or a construction section (Since the difference between this claim and claim 6 is the dependency; the rationale above with respect to claim 6 is likewise applicable here).  
As per claim 8, Nakamura and Oba disclose an automatic driving system,   wherein the second traveling environment comprises at least one of worsening of weather, a lane-restricted section, a speed- restricted section, a curved section having a large curvature, or a construction section (Since 
As per claim 9, Nakamura and Oba disclose an automatic driving system,    wherein the second traveling environment comprises at least one of worsening of weather, a lane-restricted section, a speed- restricted section, a curved section having a large curvature, or a construction section (Since the difference between this claim and claim 6 is the dependency; the rationale above with respect to claim 6 is likewise applicable here).  
As per claim 10, Nakamura and Oba disclose an automatic driving system,   wherein the second traveling environment comprises at least one of worsening of weather, a lane-restricted section, a speed- restricted section, a curved section having a large curvature, or a construction section (Since the difference between this claim and claim 6 is the dependency; the rationale above with respect to claim 6 is likewise applicable here).  
As per claim 11, Nakamura discloses an automatic driving system, wherein the first automatic driving controller acquires information related to the second traveling environment through communication with an outside of the vehicle including infrastructure communication or cloud communication (Nakamura see at least Para. [0058] which discloses “communication device 20 communicates with another vehicle that is present in the surroundings of the subject vehicle M using a cellular network, a Wi-Fi network, Bluetooth (registered trademark), a dedicated short range 
As per claim 12, Nakamura discloses an automatic driving system, wherein the first automatic driving controller acquires information related to the second traveling environment through communication with an outside of the vehicle including infrastructure communication or cloud communication (Since the difference between this claim and claim 11 is the dependency; the rationale above with respect to claim 11 is likewise applicable here).  
As per claim 13, Nakamura discloses an automatic driving system, wherein the first automatic driving controller acquires information related to the second traveling environment through communication with an outside of the vehicle including infrastructure communication or cloud communication (Since the difference between this claim and claim 11 is the dependency; the rationale above with respect to claim 11 is likewise applicable here).  
As per claim 14, Nakamura discloses an automatic driving system, wherein the first automatic driving controller acquires information related to the second traveling environment through communication with an outside of the vehicle including infrastructure communication or cloud communication (Since the difference between this claim and claim 11 is the dependency; the rationale above with respect to claim 11 is likewise applicable here).  
As per claim 15, Nakamura discloses an automatic driving system, wherein the first automatic driving controller acquires information related to the second traveling environment through communication with an outside of the vehicle including infrastructure communication or cloud communication (Since the difference between this claim and claim 11 is the dependency; the rationale above with respect to claim 11 is likewise applicable here).                                              
                                                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920.  The examiner can normally be reached on 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on  571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
/ELLIS B. RAMIREZ/       Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/      Supervisory Patent Examiner, Art Unit 3661